      Case 1:06-cr-00059-NONE Document 741 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:06-CR-0059-NONE-001
12                       Plaintiff,
13           v.                                        ORDER REFERRING MOTION FOR
                                                       COMPASSIONATE RELEASE TO THE
14    SERGIO PADILLA,                                  FEDERAL DEFENDER’S OFFICE
15                       Defendant.                    (Doc. Nos. 736, 739)
16

17

18          On February 4, 2010, defendant Sergio Padilla was sentenced in this action to 262 months

19   incarceration. (Doc. No. 566.) On July 25, 2016, this sentence was reduced to 240 months

20   pursuant to 18 U.S.C. § 3582(c)(2) because defendant’s original sentence was based on a

21   sentencing range that has subsequently been lowered by the Sentencing Commission pursuant to

22   28 U.S.C. § 994(o). (Doc. Nos. 711, 713.) On July 22, 2021, defendant filed a pro se motion for

23   compassionate release pursuant to the First Step Act and 18 U.S.C. § 3582(c)(1)(A). (Doc. No.

24   734, 740.) Defendant also filed a request for appointment of counsel. (Doc. No. 739.)

25          Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

26   to represent defendant in connection with the motion for compassionate release. The FDO shall

27   have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

28   notify the court and the government it does not intend to file a supplement. Thereafter, absent
                                                       1
      Case 1:06-cr-00059-NONE Document 741 Filed 07/27/21 Page 2 of 2


 1   further order from the court amending the deadlines, the government shall have 30 days from the

 2   date of the FDO’s filing to file an opposition to defendant’s motion. Any reply shall be filed

 3   within 15 days of the filing of any opposition by the government.

 4          The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 5   (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 6   Notice of Electronic Filing in this action.

 7          The setting of the above schedule also moots the government’s motion for an extension of

 8   time, filed on July 26, 2021. (Doc. No. 736.) Accordingly, the Clerk of Court shall terminate that

 9   motion.

10
     IT IS SO ORDERED.
11

12      Dated:     July 27, 2021
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
